Title: To Benjamin Franklin from Robert Harrison and John Lemon, 18 October 1778
From: Harrison, Robert,Lemon, John
To: Franklin, Benjamin



Honorable Sir,
Denan Prison the 18 of October 1778
This Comes With My kind adress to your Honnor hoping you will take it in Consideration to wards us Boath. I John Lemon belong to the Washington Privetere out of Plymouth in New England in Ameraca was taking By the foy [Fowey] frigate and was Brought into Portehmouth in England and from that sent on Bord the fox frigate that was going out to sea against my will But I Could not help my self for I Was forse to go and Was taking By a french frigate and Brought into Brest Which I thought I Could get home one again Which I Regoice Very much at Honnor Sir I be Long to Jenerall Washington Rieffall men for month and than Enterd on Bord the Washington Priveter along with Captain martingaill By so Doing you Will oblidge your humble Sarvant
John Lemon


Honorable Sir
This Comes with my kind a Dress to your honor hoping you Will not for get us Boath here Prisinors as yet hoping your Honnor Will set us at Liberty as it Lies in your Pour for I have ofen hard of your goodness Before this time Which I hope Will not feal to wards us for wee are Willing to sarve our Contry if Wee Could get home.
I Robert Harrison was bound from Newbery to nance With Captain foster and Was taking by the Wasp slope of Ware and Cared into Corke in Ireland. I Ran a Way from Corke to Dublin and ship my self on Bord a Letter of marque Bound to Jemaca and was taking by a fench frigate and Cared into Brest. Was send to Dinan Prison where wee Remain but hoping your goodness Will think of us if a Cartell should come here Wee must go to England Wee Would be sent on Bord a man of Ware and maid fight against our Country which Would grive us Very much. By so Doing you will oblidge your humble sarvant
Robert Harrison

I Robert Harrison was Borne Newbery in New England north ameraca and sarved my time to Jordge swanton shipright.
I John Lemon Was Borne in Lankertser Pencevane and sarved my time to gorge Croush house Carpinter.
Sir if your Honnour Would think fit to send an answer to us or order few Liens to the Commisaries in Dinan Wee should for Ever be your most humble Sarvants Both together for Ever.
Hoping you not foget us.


 
Addressed in another hand: To / Mr Franklin Agent for the / United States of America / Paris
Notation by John Adams: Prisoners in Dinant 18 Octr. 1778
